Lumpkin, P. J.
1. Although error may have been committed in admitting parol evidence of an alleged oral agreement made contemporaneously with the execution of, but not embraced in, the writings evidencing the contract, yet as such an agreement was proved by admissions in writing subsequently made by the party sought to be charged therewith, and *811there was no attempt either to deny or to overcome, by explanation or otherwise, the legal effect of such admissions, the error was harmless and not cause for a new trial.
Argued June 15,
Decided July 28, 1899.
Complaint. Before Judge Fite. Dade superior court. March term, 1898.
Shumate & Maddox, Jacoway & Jacoway, and Slaton & Phillips, for plaintiffs. R. J. & J. McCamy, for defendant.
2. The verdict in the present case was fully authorized, if not demanded, by the evidence. Judgment affirmed,.

All the Justices concurring.